 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 1 of 9


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


 JOHN BRAUSH,
                                                      CASE NO.: 3:20-cv-01032
                      Plaintiff,
                                                      JUDGE:
         -v-

 MIDLAND CREDIT MANAGEMENT, INC.,                     COMPLAINT
                                                      JURY TRIAL DEMANDED
                  Defendant.
 ________________________________________

       Plaintiff, John Braush, for his Complaint against Midland Credit Management, Inc.

(“Defendant”), states as follows:

                                     NATURE OF THE ACTION

       1.       Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Indiana Deceptive Consumer Sales

Act, I.C. §§ 24-5-0.5 et seq. (“IDCSA”), as a result of Defendant’s unlawful collection practices

as described in this Complaint, infra.

                                    JURISDICTION AND VENUE

       2.       This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business within the Northern District of Indiana and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Indiana.
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 2 of 9


                                              PARTIES

       4.       Plaintiff, John Braush (“Braush”), is a natural adult person residing in Monterey,

Indiana, which lies within the Northern District of Indiana.

       5.       Braush is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

       6.       Braush is a “person” as that term is defined by § 24-5-0.5-2(a)(2) of the IDCSA.

       7.       Defendant, Midland Credit Management, Inc., is a Kansas corporation in the

business of collecting consumer debts on behalf of others within the State of Indiana and

throughout the United States. As such, Defendant regularly uses the mails and/or telephone to

collect, or attempt to collect, delinquent consumer accounts.

       8.       On its website and within its correspondences to consumers, Defendant identifies

itself as a “debt collector,” and has been a member of the Association of Credit and Collection

Professionals since 1991.

       9.       Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

      10.       Defendant is a “supplier” as that term is defined by § 24-5-0.5-2(a)(3) of the IDCSA.

      11.       At all times relevant to this action, Defendant acted through its agents, employees,

officers, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives and/or insurers.

                              FACTS SUPPORTING CAUSES OF ACTION

      12.       Several years ago, Braush fell behind on some of his credit obligations, including a

consumer debt originally owed to Capital One, N.A. in connection with a Polaris credit account

(the “Debt”).

      13.       After falling into default on the Capital One, N.A. / Polaris credit account, the Debt

was ultimately sold to Midland Funding LLC for collection by Defendant.


                                                  2
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 3 of 9


      14.        On or around November 18, 2020, Braush received a dunning correspondence from

Defendant attempting to collect the Debt (the “Collection Letter”). A copy of the Collection Letter

is attached to this Complaint as Exhibit A.

      15.        In the Collection Letter, Defendant identified itself to Braush as a “debt collection

company” attempting to collect a “debt.” See Exhibit A.

       16.       The Collection Letter stated, in relevant part:

                    The law limits how long you can be sued on a debt. Because of the age
                    of your debt, we will not sue you for it. If you do not pay the debt, we
                    may continue to report it to the credit reporting agencies as unpaid. If
                    you make a payment on this debt we will not use the payment to restart
                    the time to sue you for this debt even if the law permits us to do so.

See Exhibit A.

      17.        As of November 18, 2020, the date Defendant sent the Collection letter to Braush,

the Debt was a time-barred debt, i.e., it fell outside the applicable statute of limitations period.

      18.        The applicable statute of limitations for the Debt states, in relevant part:

                    An action upon promissory notes, bills of exchange, or other written
                    contracts for the payment of money executed after August 31, 1982, must
                    be commenced within six (6) years after the cause of action accrues.

See I.C. § 34-11-2-9.

      19.        Defendant attempted to collect the Debt from Braush in the Collection Letter,

including offering him a “discount” with two (2) separate options for resolving the Debt at a

reduced sum of money. See Exhibit A.

      20.        The Collection Letter failed to clearly and unambiguously inform Braush that

Defendant (or anyone else, including Midland Funding LLC) was legally barred from suing Braush

to collect the Debt. See Exhibit A; Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d 679 (7th




                                                    3
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 4 of 9


Cir. 2017), cert denied, 138 S. Ct. 736 (2018); Perea v. Portfolio Recovery Assocs., LLC, 2020

WL 5763647 (N.D. Ill. Sept. 28, 2020).

      21.      The Collection Letter failed to clearly and unambiguously inform Braush that a

partial payment or new promise to pay would restart the statute of limitations as to the full balance

of the Debt under Indiana law. See Exhibit A; Pantoja v. Portfolio Recovery Assocs., LLC, 852

F.3d 679 (7th Cir. 2017), cert denied, 138 S. Ct. 736 (2018); Perea v. Portfolio Recovery Assocs.,

LLC, 2020 WL 5763647 (N.D. Ill. Sept. 28, 2020).

      22.      After a reasonable time to conduct discovery, Braush believes he can prove that all

actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                             DAMAGES

      23.      Plaintiff was confused and misled by the Collection Letter.

      24.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from him on time-barred debt(s) and ultimately cause

unwarranted harm to his credit or otherwise harm him financially.

      25.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to use deceptive, misleading and unfair communications and/or means in its attempts to

collect the Debt.

      26.      As a result of Defendant’s conduct, Plaintiff was forced to hire counsel and his

damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

      27.      As a result of Defendant’s conduct, Plaintiff is entitled to statutory damages,

punitive damages and all other appropriate measures to punish and deter Defendant and other debt

collectors from engaging in the unlawful collection practices described in this Complaint, supra.



                                                 4
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 5 of 9


                                    GROUNDS FOR RELIEF

                                          COUNT I
                   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §§ 1692e, e(2)(A), e(5), e(10) and f

       28.     All prior paragraphs are incorporated into this count by reference.

       29.     The FDCPA states, in relevant part:

                    A debt collector may not use any false, deceptive, or misleading
                   representation or means in connection with the collection of any
                   debt. Without limiting the general application of the foregoing,
                   the following conduct is a violation of this section: (2) The false
                   representation of -- (A) the character, amount, or legal status of
                   any debt; (5) The threat to take any action that cannot legally be
                   taken or that is not intended to be taken; (10) The use of any false
                   representation or deceptive means to collect or attempt to collect
                   any debt or to obtain information concerning a consumer.

15 U.S.C. §§ 1692e, e(2)(A), e(5) and e(10).

                   A debt collector may not use unfair or unconscionable means to
                   collect or attempt to collect any debt.

15 U.S.C. § 1692f.

       30.     The Debt is a “debt” as that term is defined by § 1692a(5) of the FDCPA.

       31.     Defendant violated §§ 1692e, e(2)(A), e(5), e(10) and f of the FDCPA by

attempting to collect the Debt from Plaintiff via the Collection Letter using deceptive, misleading

and unfair representations such as expiring discount offers without unambiguously informing

Plaintiff of material information concerning the time-barred status of the Debt, namely, that: (i) he

could no longer be sued by anyone seeking to enforce the Debt due to the expiration of the

applicable statute of limitations; and (ii) if he made a partial payment towards the balance of the

Debt, or a new promise to pay the Debt, he would revive the applicable statute of limitations under

Indiana law and subject himself to a potential future lawsuit and court judgment in favor of

Defendant (and/or Midland Funding LLC) for the full amount of the Debt.

                                                 5
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 6 of 9


       32.     The Collection Letter was patently ambiguous, deceptive, misleading and unfair as

a matter of well-established Seventh Circuit FDCPA law. See Perea v. Portfolio Recovery Assocs.,

LLC, 2020 WL 5763647 (N.D. Ill. Sept. 28, 2020) (relying on Pantoja v. Portfolio Recovery

Assocs., LLC, 852 F.3d 679 (7th Cir. 2017), cert denied, 138 S. Ct. 736 (2018)).

       33.     At all times relevant to this Complaint, Defendant knew that the applicable statute

of limitations to collect the Debt had expired, yet failed to provide complete and/or accurate

disclosure of same – and/or the legal implications of same – to Plaintiff.

       34.     As an experienced debt collection agency, Defendant knows that the statements it

makes to consumers during the course of its debt collection communications are required to be

true, complete and accurate, especially when Defendant is attempting to collect a time-barred debt.

       35.     Defendant had a legal obligation to accurately and unambiguously alert Plaintiff as

to his rights with respect to the time-bared Debt, but skirted this obligation with deceptive and

misleading representations, omissions and/or means.

       36.     As set forth in paragraphs 23 through 27, supra, Plaintiff has been harmed as a

result of Defendant’s unlawful collection practices as described in this Complaint.

                                          COUNT II
                 VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT
                              I.C. §§ 24-5-0.5-3(a) and (b)(20)

       37.     All prior paragraphs are incorporated into this count by reference.

       38.     The IDCSA states, in relevant part:

                   A supplier may not commit an unfair, abusive, or deceptive act,
                   omission, or practice in connection with a consumer transaction. Such
                   an act, omission, or practice by a supplier is a violation of this chapter
                   whether it occurs before, during, or after the transaction. An act,
                   omission, or practice prohibited by this section includes both implicit
                   and explicit misrepresentations. I.C. § 24-5-0.5-3(a).




                                                 6
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 7 of 9


                   Without limiting the scope of subsection (a), the following acts, and the
                   following representations as to the subject matter of a consumer
                   transaction, made orally, in writing, or by electronic communication, by
                   a supplier are deceptive acts: The violation by a supplier of the federal
                   Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), including
                   any rules or regulations issued under the federal Fair Debt Collection
                   Practices Act (15 U.S.C. 1692 et seq.). I.C. § 24-5-0.5-3(b)(20).

                   A person relying upon an uncured or incurable deceptive act may bring
                   an action for the damages actually suffered as a consumer as a result of
                   the deceptive act or five hundred dollars ($500), whichever is greater.
                   The court may increase damages for a willful deceptive act in an amount
                   that does not exceed the greater of: (1) three (3) times the actual
                   damages of the consumer suffering the loss; or (2) one thousand dollars
                   ($1,000). I.C. § 24-5-0.5-4(a)(1)(2).

      39.      Defendant’s collection activity in connection with the Debt is a “consumer

transaction” as that term is defined by the IDCSA at I.C. § 24-5-0.5-2(a)(1)(C).

      40.      Defendant engaged in unfair, abusive, and deceptive conduct in its transactions with

Plaintiff, in violation of I.C. §§ 24-5-0.5-3(a), by attempting to collect the Debt from Plaintiff via

the Collection Letter using deceptive, misleading and unfair representations such as expiring

discount offers without unambiguously informing Plaintiff of material information concerning the

time-barred status of the Debt, namely, that: (i) he could no longer be sued by anyone seeking to

enforce the Debt due to the expiration of the applicable statute of limitations; and (ii) if he made a

partial payment towards the balance of the Debt, or a new promise to pay the Debt, he would revive

the applicable statute of limitations under Indiana law and subject himself to a potential future

lawsuit and court judgment in favor of Defendant (and/or Midland Funding LLC) for the full

amount of the Debt.

      41.      Defendant intended that Plaintiff rely on its unlawful communications in order to

procure immediate payment of the Debt and/or prevent Plaintiff from understanding and/or




                                                  7
 USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 8 of 9


exercising his legal rights. As such, Defendant committed a “willful deceptive act” as that term is

used and/or contemplated within the IDCSA.

      42.        As set forth in paragraphs 23 through 27, supra, Plaintiff has been harmed as a

result of Defendant’s unlawful collection practices as described in this Complaint.

      43.        Plaintiff is therefore entitled to relief pursuant to I.C. § 24-5-0.5-4(a)(1)(2).


                                        PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, John Braush, respectfully requests that this Court enter judgment in

his favor as follows:

            A. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
               provided under 15 U.S.C. § 1692k(a)(1);

            B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
               under 15 U.S.C. § 1692k(a)(2)(A);

            C. Awarding Plaintiff additional damages, in an amount to be determined at trial, as
               provided under I.C. § 24-5-0.5-4(a)(1)(2);

            D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
               provided under 15 U.S.C. § 1692k(a)(3) and/or I.C. § 24-5-0.5-4(a)(1)(2); and

            E.    Awarding Plaintiff any other relief as this Court deems just and appropriate.


DATED this 16th day of December, 2020.                   Respectfully Submitted,


                                                           /s/ Geoff B. McCarrell
                                                         Geoff B. McCarrell #0086427
                                                         David S. Klain #0066305
                                                         CONSUMER LAW PARTNERS, LLC
                                                         333 N. Michigan Ave., Suite 1300
                                                         Chicago, Illinois 60601
                                                         (267) 422-1000 (phone)
                                                         (267) 422-2000 (fax)
                                                         geoff.m@consumerlawpartners.com

                                                         Attorneys for Plaintiff, John Braush


                                                    8
USDC IN/ND case 3:20-cv-01032-JD-MGG document 1 filed 12/16/20 page 9 of 9


                                       JURY DEMAND

  Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                    /s/ Geoff B. McCarrell
                                                   Geoff B. McCarrell #0086427
                                                   CONSUMER LAW PARTNERS, LLC




                                               9
